      3:20-cv-02930-JMC        Date Filed 03/26/21         Entry Number 50        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

IN RE: BLACKBAUD, INC.,                        )
CUSTOMER DATA BREACH                           )    Case No. 3:20-mn-02972-JMC
LITIGATION                                     )
                                               )          MDL No. 2972
                                               )
                                               )
                                               ) SCHEDULING ORDER PURSUANT TO
                                               ) CASE MANAGEMENT ORDER NO. 4
                                               )
                                               )
                                               )

THIS DOCUMENT RELATES TO: ALL ACTIONS

       In Case Management Order No. 4, the court stated that it “expects the Consolidated

Complaint and dismissal motion practice limited to the areas of jurisdiction, standing, forum

selection, and other procedural grounds to proceed according to the following schedule:”

                      Event                                         Filing Deadline
 Consolidated Complaint                              45 days after Lead Counsel appointed
 Answer or Rule 12(b) Motion(s) on                   30 days after Consolidated Complaint filed
 Jurisdiction, Standing, Forum Selection, or
 Other Procedural Grounds
 Plaintiffs’ Opposition(s)                           30 days after Rule 12(b) Motion(s) filed
 Defendant’s Reply                                   21 days after Plaintiffs’ Opposition(s) filed

ECF No. 23. Lead Counsel was appointed on February 16, 2021. See ECF No. 35. The Court

now enters this order to verify the filing deadline dates contemplated above as follows:

                      Event                                          Filing Deadline
 Consolidated Complaint                              April 2, 2021
 Answer or Rule 12(b) Motion(s) on                   May 3, 2021
 Jurisdiction, Standing, Forum Selection, or
 Other Procedural Grounds
 Plaintiffs’ Opposition(s)                           June 2, 2021
 Defendant’s Reply                                   June 23, 2021




                                                 1
     3:20-cv-02930-JMC     Date Filed 03/26/21   Entry Number 50       Page 2 of 2




      IT IS SO ORDERED.




                                             United States District Judge

March 26, 2021
Columbia, South Carolina




                                         2
